Citation Nr: 1456654	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a fungus infection of the left fifth toe.

2.  Entitlement to service connection for a fungus infection of the right second and fourth toes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to January 1981 and from June 1982 to June 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida RO.  The claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  At the hearing, additional evidence was submitted with a waiver of AOJ consideration.  The Veteran requested, and was granted, a 60 day abeyance period for submission of additional evidence, which was received.  In September 2014, the Board sought a VHA advisory medical opinion on the matters; a November 2014 opinion was received.


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision denied the Veteran service connection for a fungus infection of the left fifth toe, based essentially on findings that although there was a record of treatment for a left fifth toe fungus infection in service, residual or chronic disability from such infection was not shown.

2.  Evidence received since the January 2000 rating decision includes treatment records showing a chronic toe fungus disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a fungus infection of the toes; and raises a reasonable possibility of substantiating such claim.

3.  Competent medical evidence establishes that the Veteran's chronic fungus infection of the toes was incurred in service.
CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a fungus infection of the left fifth toe may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for a fungus infection of the toes of both feet is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection for a fungus infection of the toes on both feet is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  At the October 2013 Travel Board hearing, the undersigned advised the Veteran of the evidence needed to reopen his claim as to the left fifth toe and of the bases for the denial of both claims.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A January 2000 rating decision denied the Veteran service connection for a fungus infection of the left fifth toe, based essentially on findings that although there was a record of treatment for a left fifth toe fungus infection in service, no permanent residual or chronic disability subject to service connection was shown by the STRs or demonstrated by evidence following service.  No new and material evidence was submitted within one year following the decision.  

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The evidence of record at the time of the January 2000 rating decision included the Veteran's STRs and a VA examination report.

The Veteran's STRs reflect that he was treated for the removal of a fungal infected toenail on the left fifth toe as well as on the right fifth toenail.  In July 1992, the right fifth toenail was removed.  He later complained of a fungus infection under the toenail of the left fifth toe; the toenail was removed in December 1995.  On March 1998 service retirement examination, there was no mention of any residual disability related to the fungus infection of the toenails.

On November 1999 VA examination, the Veteran made no complaints related to dermatophytosis.  Tinea pedis was not found.

Evidence received since the January 2000 rating decision consists essentially of private treatment records, a VA examination, the Veteran's lay statements and hearing testimony, indicating that he has experienced recurring fungus infections of the toenails of both feet.

On March 2009 treatment, the Veteran complained of a fungal nail infection and he wanted to have the nail removed.  It was noted that he had the left fifth toenail removed in service.  The right second toenail was thick, mycotic, and gryphotic, as was the right fourth toenail; he wished to have them removed one at a time.  On April 2009 treatment, the Veteran's left second toenail was removed due to fungal infection.

In a June 2009 statement, treating podiatrist Dr. Merritt noted that the Veteran's toenails had become thickened and painfully ingrown due to a severe fungal infection, for which he had recommended surgical removal of the offending nails.  In a September 2009 statement, Dr. Merritt stated that he had been treating the Veteran for a fungus infection that he had had for many years, and it had gotten to the point that the infection was very difficult to treat.  Dr. Merritt noted that the Veteran's STRs indicate the presence of fungus since at least 1995.

On December 2009 VA skin diseases examination, it was noted that the Veteran had the right fourth toenail and the left second toenail removed that year due to toenail fungus infection.  The course of the condition was intermittent.  The Veteran reported no current symptoms or treatment.  On physical examination, the right fourth toenail and the left second toenail were absent from surgical avulsion.  The great toenails were mildly thick.  The right second and third toenails had scant scattered white debris characteristic of onychomycosis.  The diagnosis was status post surgical avulsion of the right fourth and left second toenails for fungal infection.  Asked to opine whether the Veteran's current toenail fungal condition of both feet is related to his treatment in service, the examiner stated that she could not resolve the issue without resorting to mere speculation.  The examiner noted that the available medical records were silent for toenail infection conditions from 1995 until 2009, and that service connection was previously denied for a toenail infection condition due to no evidence of the condition on examination.  The examiner stated that it would be speculative to opine a nexus between a condition in 1995 and 14 years later as there was no objective data showing a chronic condition.

In a September 2011 medical statement, Dr. Merritt stated that he had been treating the Veteran for a fungus infection that had gotten progressively worse to the point it had required him to have his nails removed.  Dr. Merritt noted that the Veteran had the fungus for many years and it was sometimes worse than at other times, but ultimately required the removal of the nails.  Dr. Merritt stated that in his professional opinion the Veteran has had the fungus infection for 20 years or longer.

The Board requested a VHA medical expert advisory opinion, noting in the request the Veteran's contention that a fungal disease is a chronic disability and, absent a total removal of all toenails or drugs taken for an extended period of time, it can exist undetected.

In the November 2014 VHA opinion, the consulting expert (a podiatrist) noted the Veteran's history of fungal toenails dating back to his time in service, including bilateral fifth digit total nail avulsions in 1992 and a left fifth digit total nail avulsion again in 1995.  The expert observed that this was evidence the fungal infection was recurrent; she explained that nail fungus is usually resistant to treatment unless treated with oral antifungals, and she noted that there is no documentation the Veteran was treated with oral antifungals in service.  She opined that if the nail matrix (root) consisted of fungal infection, which it most likely did as it resulted in elective nail avulsions, recurrence is most likely a certainty without the fungal infection being addressed with medication.  The expert opined that it is definitely more likely than not (greater than 50 percent) that the fungal infections are related to the Veteran's service.  She noted that onychomycosis is contagious and spreads to other nails and digits, and fungus is an opportunistic pathogen that can worsen due to climate, skin temperature, humidity, and/or the patient's immune system.  She agreed with Dr. Merritt's opinion due to the fact the Veteran has been dealing with the fungal infection since 1992 while in service; she noted that he was never treated with oral antifungals, which is the most successful route of treatment and, if the nails are removed and the fungus is not treated with medication, recurrence is highly likely.  The consulting expert noted the December 2009 VA examiner's statement that is can only be speculation to link a disorder from 1995 which then occurs 14 years later, yet she opined that it is likely this same condition continues to occur.  She stated that it is possible to have absence of continuous symptoms with a chronic fungal condition, and fungal infections can improve without completely being resolved; she opined that it is possible for chronic fungal infections to present as the Veteran's case has presented, as it is seen with yeast, fungus, and recurrent skin disorders that symptoms can improve for periods of time and worsen as well.

Because service connection for a left fifth toe fungus infection was denied in January 2000 based on findings that no permanent residual or chronic disability subject to service connection was shown by the STRs or demonstrated by evidence following service, for evidence to be new and material in this matter, it would have to relate to such findings (tend to show a chronic disability subject to service connection).  38 U.S.C.A. § 1110. 

Postservice treatment records reflect a chronic disability of recurring fungus infections of the toes, and are therefore material evidence.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for a fungus infection of the left fifth toe, and raises a reasonable possibility of substantiating the claim.  It is now well-established that the standard for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  These treatment records, considered in conjunction with the medical evidence previously in the record, are therefore both new and material evidence, and the claim of service connection for a fungus infection of the left fifth toe may be reopened.

The analysis proceeds to de novo review of the claim.  The Board observes that the Veteran is not prejudiced by the Board so proceeding (without returning the matter to the AOJ for their initial review of the reopened claim) given the disposition herein.   

It is not in dispute that the Veteran experienced fungus infections of the toes in service.  It is also not in dispute that he has recurring fungus infections of the toes of both feet.  The Veteran claims, in essence, that a fungal disease is a chronic disability and, absent a total removal of all toenails or drugs taken for an extended period of time, it can exist undetected.  He contends that his current chronic disability of fungus infections of the toes became manifest in service and have persisted, with recurring infections, since service.  The medical opinions in this matter are conflicting.  While the December 2009 VA examiner stated that it would be speculative to find a nexus between a condition in 1995 and one 14 years later as there were no objective data of a chronic disability, Dr. Merritt and the VHA expert opined that the Veteran had had the toenail fungus for many years, at times worse than other times.  The VHA expert described the contagious and opportunistic nature of onychomycosis and fungus, noting that because the Veteran was not treated with an oral antifungal medication in service, recurrence of the infections was highly likely.  Dr. Merritt's and the VHA expert's explanations of rationale are (cumulatively) very thorough, whereas the 2009 VA examiner's opinion (against the Veteran's claim) is less complete (does not discuss the recurring nature of the disability and its resistence to treatment not specific for the disability) and merits less probative.  The Board finds the VHA expert's opinion most probative, and persuasive.  Accordingly, service connection for fungus infections of the toes of both feet is warranted.


ORDER

The appeal to reopen a claim of service connection for a fungus infection of the fifth left toe is granted; service connection for a fungus infection of the toes of both feet is granted on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


